Exhibit 10(e)

HARRIS CORPORATION

2015 EQUITY INCENTIVE PLAN

RESTRICTED UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

(AS OF OCTOBER 23, 2015)

1. Restricted Unit Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2015 Equity Incentive Plan (as may be
amended from time to time, the “Plan”) and upon the terms and conditions set
forth herein (these “Terms and Conditions”), Harris Corporation (the
“Corporation”) has granted to the employee receiving these Terms and Conditions
(the “Employee”) a Restricted Unit Award (the “Award”) of such number of
restricted units as set forth in the Award Notice (as defined below) from the
Corporation to the Employee (such units, as may be adjusted in accordance with
Section 1(c) of these Terms and Conditions, the “Restricted Units”). At all
times, each Restricted Unit shall be equal in value to one share of common
stock, $1.00 par value per share (the “Common Stock”), of the Corporation (a
“Share”). Such Award is subject to the following Terms and Conditions (these
Terms and Conditions, together with the Corporation’s letter or notice to the
Employee specifying the Restricted Units subject to the Award, the Restriction
Period, the form of payment of the Award and certain other terms (the “Award
Notice”), are referred to as the “Agreement”).

(a) Restriction Period. For purposes of this Agreement, the Restriction Period
is the period beginning on the grant date and ending as set forth in the Award
Notice (the “Restriction Period”). The Board Committee may, in accordance with
the Plan and to the extent permitted by Section 409A of the Code (if
applicable), accelerate the expiration of the Restriction Period as to some or
all of the Restricted Units at any time.

(b) Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Restriction
Period, but in no event later than sixty (60) days following the expiration of
the Restriction Period, (i) if the Award Notice specifies that the Restricted
Units are to be paid in Shares, the Corporation shall issue to the Employee in a
single payment the number of Shares underlying the Restricted Units; or (ii) if
the Award Notice specifies that the Restricted Units are to be paid in cash, the
Corporation shall pay to the Employee a single lump sum cash payment equal to
the Fair Market Value (as of the date of the expiration of the Restriction
Period) of the number of Shares underlying the Restricted Units. If the Award is
to be paid in Shares, upon payout the Corporation shall at its option, cause
such Shares as to which the Employee is entitled pursuant hereto: (i) to be
released without restriction on transfer by delivery to the custody of the
Employee of a stock certificate in the name of the Employee or his or her
designee or (ii) to be credited without restriction on transfer to a book-entry
account for the benefit of the Employee or his or her designee maintained by the
Corporation’s stock transfer agent or its designee.

(c) Rights During Restriction Period; Dividend Equivalents. During the
Restriction Period, the Employee shall not have any rights as a shareholder with
respect to the Shares underlying the Restricted Units. During the Restriction
Period, if the Corporation pays a

 

1



--------------------------------------------------------------------------------

dividend or makes other distributions on the Common Stock, the Employee shall be
entitled to receive dividend equivalents, in cash, in the case of a cash
dividend or cash distribution, or other property, in the case of a non-cash
dividend or non-cash distribution, as applicable, paid or distributed with
respect to the number of Shares underlying the Restricted Units. In the case of
a dividend or other distribution paid in a form other than securities of the
Corporation, such dividend equivalents will be paid to the Employee as soon as
is practicable following payment of the dividend or other distribution to
holders of Common Stock, but no later than the end of the calendar year in which
the corresponding actual dividends or other distributions are paid to holders of
Common Stock. If any such dividend or other distribution is paid in securities
of the Corporation (including Shares), such dividend equivalents in respect of
such securities relating to the Restricted Units shall be subject to the same
restrictions and conditions as the Restricted Units in respect of which such
dividend equivalents were paid and shall be paid to the Employee in the manner
and at the time the Restricted Units are paid. If the number of outstanding
shares of Common Stock is changed as a result of a stock dividend, stock split
or the like, without additional consideration to the Corporation, the Restricted
Units subject to the Award shall be adjusted to correspond to the change in the
Corporation’s outstanding shares of Common Stock. If the Award Notice specifies
that the Restricted Units are to be paid in Shares, upon the expiration of the
Restriction Period and payout of the Award, the Employee may exercise voting
rights and shall be entitled to receive dividends and other distributions with
respect to the number of Shares to which the Employee is entitled pursuant
hereto.

2. Prohibition Against Transfer. Until the expiration of the Restriction Period
and payout of the Award, the Award, the Restricted Units subject to the Award,
any interest in the Shares (in the case of a payout to be made in Shares as
specified in the Award Notice) or cash to be paid, as applicable, related
thereto, and the rights granted under these Terms and Conditions and the
Agreement are not transferable except by will or by the laws of descent and
distribution in the event of the Employee’s death. Without limiting the
generality of the foregoing, except as aforesaid, until the expiration of the
Restriction Period and payout of the Award, the Award, the Restricted Units
subject to the Award, any interest in the Shares (in the case of a payout to be
made in Shares as specified in the Award Notice) or cash to be paid, as
applicable, related thereto, and the rights granted under these Terms and
Conditions and the Agreement may not be sold, exchanged, assigned, transferred,
pledged, hypothecated, encumbered or otherwise disposed of, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment, charge, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.

3. Forfeiture; Termination of Employment.

(a) Except in the event of a Change in Control covered by Section 4 herein, it
shall be a condition to the vesting of Restricted Units and the payment of
Shares or cash following the expiration of the Restriction Period that the
Employee shall have remained continuously in the employ of the Corporation for a
minimum of one year from the grant date (the “Minimum Vesting Period”), and in
the event that the Minimum Vesting Period is not satisfied, the Award and any
Restricted Units or right to payment of Shares or cash shall be immediately
forfeited upon the Employee’s termination of employment with the Corporation.
Except in the event of the death or permanent disability (as determined by the
Corporation) of

 

2



--------------------------------------------------------------------------------

the Employee covered in Section 3(b) herein or a Change in Control covered in
Section 4 herein or as otherwise provided in the Award Notice, if the Employee
ceases to be an employee of the Corporation following satisfaction of the
Minimum Vesting Period but prior to the expiration of the Restriction Period:

(i) for any reason other than (x) retirement after age 55 with ten or more years
of full-time service or (y) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Restricted Units
subject to the Award shall be automatically forfeited upon such termination of
employment; or

(ii) due to (x) retirement after age 55 with ten or more years of full-time
service or (y) involuntary termination of employment of the Employee by the
Corporation other than for Misconduct, the Employee shall be vested in, and
entitled to receive a payout in respect of, a pro-rata portion of the Restricted
Units subject to the Award, and the remaining portion of the Restricted Units
subject to the Award shall be automatically forfeited as of the date of such
retirement or termination of employment. Such pro-rata portion shall be measured
by a fraction, of which the numerator is the number of days of the Restriction
Period during which the Employee’s employment continued, and the denominator is
the number of days of the Restriction Period. The Restriction Period shall
immediately expire with respect to such pro-rata portion that is vested pursuant
to the provisions of this Section 3(a)(ii), if any, and the payout in respect of
such pro-rata portion shall be made in the form specified in Section 1(b) as
soon as administratively practicable following such immediate expiration of the
Restriction Period, but in no event later than sixty (60) days following such
immediate expiration of the Restriction Period; provided, however, that if the
Award is subject to Section 409A of the Code, and if the Employee is a Specified
Employee (within the meaning of the Corporation’s Specified Employee Policy for
409A Arrangements) as of the date the Employee ceases to be an employee of the
Corporation, then such payout shall be delayed until and made during the seventh
calendar month following the calendar month during which the Employee ceased to
be an employee of the Corporation (or, if earlier, the calendar month following
the calendar month of the Employee’s death). “Misconduct” shall mean deliberate,
willful or gross misconduct, as determined by the Corporation.

(b) If the Employee ceases to be an employee of the Corporation following
satisfaction of the Minimum Vesting Period but prior to the expiration of the
Restriction Period due to death or permanent disability (as determined by the
Corporation), the Employee’s heirs or beneficiaries or the Employee, as
applicable, shall be fully vested in, and entitled to receive a payout in
respect of, the total number of Restricted Units subject to the Award. In such
event, the Restriction Period shall immediately expire, and the payout in
respect of the Restricted Units subject to the Award as of the date of the
Employee’s death or permanent disability (as determined by the Corporation), if
any, shall be made in the form specified in Section 1(b) as soon as
administratively practicable following such immediate expiration of the
Restriction Period, but in no event later than sixty (60) days following such
immediate expiration of the Restriction Period; provided, however, that in the
case of the immediate expiration of the Restriction Period due to permanent
disability (as determined by the Corporation) pursuant to the provisions of this
Section 3(b), if the Award is subject to Section 409A of the Code, and if the
Employee is a Specified Employee (within the meaning of the Corporation’s
Specified Employee

 

3



--------------------------------------------------------------------------------

Policy for 409A Arrangements) as of the date he or she ceases to be an employee
of the Corporation, then such payout shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee
ceased to be an employee of the Corporation (or, if earlier, the calendar month
following the calendar month of the Employee’s death).

4. Change in Control. Upon a Change in Control that qualifies as a “change in
control event” within the meaning of Treasury Regulation §1.409A-3(i)(5), then
the Employee shall be fully vested in, and entitled to receive a payout in
respect of, the total number of Restricted Units subject to the Award, the
Restriction Period shall immediately expire and the payout in respect of the
Restricted Units subject to the Award shall be made in the form specified in
Section 1(b) as soon as administratively practicable, but in no event later than
sixty (60) days following such Change in Control. In the event of a Change in
Control that does not qualify as a “change in control event” within the meaning
of Treasury Regulation §1.409A-3(i)(5), then the Employee shall be fully vested
in, and entitled to receive a payout in respect of, the total number of
Restricted Units subject to the Award; provided, however, that such Restricted
Units shall continue to be subject to the Restriction Period until the
expiration thereof, at which time the payout in respect of the Restricted Units
shall be made in the form and at the time specified in Section 1(b), 3(a)(ii) or
3(b), as applicable (and deeming Section 3(a)(ii) to apply in the event that the
Employee ceases to be an employee of the Corporation prior to the expiration of
the Restriction Period for any reason other than death or permanent disability
(as determined by the Corporation)).

5. Protective Covenants. In consideration of, among other things, the grant of
the Award to the Employee, the Employee acknowledges and agrees, by acceptance
of the Award, to the following provisions:

(a) Non-Solicitation. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, individually or on behalf of any other employer or
any other business, person or entity: (i) recruit, induce, Solicit or attempt to
recruit, induce or Solicit any Individual Employed by the Corporation to
terminate, abandon or otherwise leave or discontinue employment with the
Corporation; or (ii) hire or cause or assist any Individual Employed by the
Corporation to become employed by or provide services to any other business,
person or entity whether as an employee, consultant, contractor or otherwise.

(b) Customer and Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or participate in enticing, inducing or
Soliciting, any Customer or Potential Customer of the Corporation to cease or
reduce or refrain from doing business with the Corporation; or (ii) on behalf of
any Competitive Business, entice, induce, Solicit or attempt or participate in
enticing, inducing or Soliciting, or accept or attempt or participate in
accepting, business from any Customer or Potential Customer of the Covered
Unit(s).

(c) Non-Competition. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, as an employee, independent contractor, consultant,
officer,

 

4



--------------------------------------------------------------------------------

director, principal, lender or investor engage or otherwise participate in any
activities with, or provide services to, a Competitive Business, without the
prior written consent of the Senior Vice President, Human Resources or other
designated executive officer of the Corporation (which consent shall be at such
officer’s discretion to give or withhold). Nothing in this Section 5(c) shall
preclude the Employee from owning up to 1% of the equity in any publicly traded
company.

(d) No Disparagement or Detrimental Comments. During the Employee’s employment
with the Corporation and thereafter, the Employee shall not, directly or
indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Corporation or its products, goods, systems or services, or its current or
former directors, officers, employees, agents, successors or assigns. Nothing in
this Section 5(d) is intended or should be construed to prevent the Employee
from providing truthful testimony or information to any person or entity as
required by law or fiduciary duties or as may be necessary in the performance of
the Employee’s duties in connection with the Employee’s employment with the
Corporation.

(e) Confidentiality. During the Employee’s employment with the Corporation and
thereafter, the Employee shall not use or disclose, except on behalf of the
Corporation and pursuant to and in compliance with its direction and policies,
any Confidential Information of (i) the Corporation or (ii) any third party
received by the Corporation which the Corporation is obligated to keep
confidential. This Section 5(e) will apply in addition to, and not in derogation
of, any other confidentiality or non-disclosure agreement that may exist, now or
in the future, between the Employee and the Corporation.

(f) Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Award and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Corporation, do not constitute regular or periodic payments; (iii) the benefits
and compensation provided under the Agreement are in addition to the benefits
and compensation that otherwise are or would be available to the Employee in
connection with Employee’s employment with the Corporation and the grant of the
Award is expressly contingent upon the Employee’s agreement with the Corporation
contained in Sections 5 and 6; (iv) the scope and duration of the restrictions
in Section 5 are fair and reasonable; (v) if any provisions of Sections 5(a),
(b), (c), (d) or (e), or any part thereof, are held to be unenforceable, the
court making such determination shall have the power to revise or modify such
provision to make it enforceable to the maximum extent permitted by applicable
law and, in its revised or modified form, such provision shall then be
enforceable, and if the provision is not capable of being modified or revised so
that it is enforceable, it shall be excised from these Terms and Conditions
without affecting the enforceability of the remaining provisions; and (vi) the
time period of the Employee’s obligations under Sections 5(a), (b) and (c) shall
be extended by a period equal to the length of any breach of those obligations
by the Employee, in addition to any and all other remedies provided by these
Terms and Conditions or otherwise available to the Corporation at law or in
equity.

 

5



--------------------------------------------------------------------------------

(g) Definitions. For purposes of Section 5 of these Terms and Conditions, the
following definitions shall apply:

(1) “Competitive Business” means any business, person or entity that is engaged,
or planning or contemplating to engage within a period of twelve (12) months, in
any business activity that is competitive with the business and business
activities engaged in by the Covered Unit(s).

(2) “Confidential Information” means confidential, proprietary or trade secret
information, whether or not marked or otherwise designated as confidential,
whether in document, electronic or other form, and includes, but is not limited
to, information that is not publicly known regarding finances, business and
marketing plans, proposals, projections, forecasts, existing and prospective
customers, vendor identities, employees and compensation, drawings, manuals,
inventions, patent applications, process and fabrication information, research
plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.

(3) “Corporation” means, and shall be deemed to include, the Corporation and any
Subsidiary.

(4) “Covered Unit(s)” means: (i) during the period of the Employee’s employment
with the Corporation, each business unit of the Corporation; and (ii) following
the Employment Termination Date, each business unit of the Corporation in or for
which the Employee was employed or to which the Employee provided services or
about which the Employee obtained or had access to Confidential Information, in
each case of this clause (ii) at any time within the twenty-four (24)-month
period prior to the Employment Termination Date. The Employee acknowledges and
agrees that if the Employee is or was employed at a segment level, the Employee
is providing or has provided services to and for, and has obtained and has or
had access to Confidential Information about, each business unit of such
segment; and if the Employee is or was employed at the corporate/headquarters
level, the Employee is providing or has provided services to and for, and has
obtained and has or had access to Confidential Information about, each business
unit of the Corporation.

(5) “Customer” means, with respect to the Corporation or the Covered Unit(s), as
the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Corporation or such Covered Unit(s) at any
time during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Corporation) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Corporation or about whom the
Employee has or had Confidential Information.

(6) “Employment Termination Date” means the date of termination of the
Employee’s employment with the Corporation, voluntarily or involuntarily, for
any reason, with or without cause.

 

6



--------------------------------------------------------------------------------

(7) “Individual Employed by the Corporation” means any employee of the
Corporation with whom the Employee dealt in the course of performing the
Employee’s job duties at any time during the preceding twelve (12) months (or,
if after the Employment Termination Date, the last twelve (12) months of the
Employee’s employment with the Corporation).

(8) “Potential Customer” means, with respect to the Corporation or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Employment Termination Date, the
last twelve (12) months of the Employee’s employment with the Corporation) as a
customer to purchase any products, goods, systems or services from the
Corporation or such Covered Unit(s) and (i) with whom the Employee had direct or
indirect contact, (ii) for whom the Employee participated in the development or
execution of the plan to sell products, goods, systems or services of the
Corporation or such Covered Unit(s), or (iii) about whom the Employee otherwise
has or had Confidential Information.

(9) “Protective Covenant Period” means the period of the Employee’s employment
with the Corporation and the twelve (12) month period following the Employment
Termination Date.

(10) “Solicit” and “Soliciting” mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 5(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Corporation generally or any specific
employees of the Corporation.

6. Remedies for Breach of Section 5.

(a) Forfeiture and Clawback. The Employee agrees, by acceptance of the Award,
that if the Employee breaches any provision of Sections 5(a), (b), (c), (d) or
(e), in addition to any and all other remedies available to the Corporation,
(i) the Award and all Restricted Units subject to the Award and any rights with
respect to the Award and such Restricted Units shall upon written notice (which
may be in electronic form) immediately be forfeited and terminate and be
cancelled; and (ii) the Corporation shall have the right upon written notice
(which may be in electronic form) to reclaim and receive from the Employee all
Shares and cash, as applicable, issued or paid to the Employee in respect of the
Restricted Units pursuant to Sections 1(b) and 1(c) above, or to the extent the
Employee has transferred such Shares, the Fair Market Value thereof (as of the
date such Shares were transferred by the Employee) in cash and any such return
of Shares or payment of cash by the Employee which requires action on the part
of the Employee shall be made within five (5) business days following receipt of
written demand therefore.

(b) Additional Relief. The Employee agrees, by acceptance of the Award, that:
(i) the remedy provided for in Section 6(a) shall not be the exclusive remedy
available to the Corporation for a breach of the provisions of Sections 5(a),
(b), (c), (d) or (e) and shall not

 

7



--------------------------------------------------------------------------------

limit the Corporation from seeking damages or injunctive relief; and (ii) the
Corporation’s remedies at law may be inadequate to protect the Corporation
against any actual or threatened breach of the provisions of Sections 5(a), (b),
(c), (d) or (e), and therefore, without prejudice to any other rights and
remedies otherwise available to the Corporation at law or in equity (including,
but not limited to, the rights under Section 6(a)), in addition to and
cumulative with such rights, the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of posting of any bond or similar
security.

(c) Forum. The Employee agrees, by acceptance of the Award, that any judicial
action brought with respect to the provisions of Sections 5 or 6 of these Terms
and Conditions may be filed in the United States District Court for the Middle
District of Florida or in the Circuit Court of Brevard County, Florida and
hereby consents to the jurisdiction of such courts and waives any objection
he/she may now or hereafter have to such venue.

(d) Change in Control. If a Change in Control shall occur, the provisions of
Sections 5 and 6 shall immediately terminate and be of no further force and
effect.

7. Securities Law Requirements. If the Award Notice specifies that the
Restricted Units are to be paid in Shares, the Corporation shall not be required
to issue Shares pursuant to the Award, to the extent required, unless and until
(a) such Shares have been duly listed upon each stock exchange on which the
Corporation’s Common Stock is then registered; and (b) a registration statement
under the Securities Act of 1933 with respect to such Shares is then effective.

8. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

9. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

10. Compliance with Section 409A of the Code. The Agreement and the Plan are
intended to be exempt from the provisions of Section 409A of the Code to the
maximum extent permitted by applicable law. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any

 

8



--------------------------------------------------------------------------------

provision that would cause the Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the Employee). Notwithstanding the foregoing, no particular tax
result for the Employee with respect to any income recognized by the Employee in
connection with the Agreement is guaranteed, and the Employee solely shall be
responsible for any taxes, penalties or interest imposed on the Employee in
connection with the Agreement. Reference to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

11. Data Privacy; Electronic Delivery. By acceptance of the Award, the Employee
acknowledges and agrees that: (a) data, including the Employee’s personal data,
necessary to administer the Agreement may be exchanged among the Corporation and
its Subsidiaries and affiliates as necessary, and with any vendor engaged by the
Corporation to assist in the administration of equity awards; and (b) unless and
until revoked in writing by the Employee, information and materials in
connection with this Agreement or any awards under the Plan, including, but not
limited to, any prospectuses and plan document, may be provided by means of
electronic delivery (including by e-mail, by web site access and/or by
facsimile).

12. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 10 of this Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the right of the
Corporation or any Subsidiary to terminate the Employee’s employment or service
with the Corporation or any Subsidiary at any time, and no contract or right of
employment shall be implied by these Terms and Conditions and the Agreement of
which they form a part. For purposes of these Terms and Conditions and the
Agreement, (i) employment by the Corporation or any Subsidiary or a successor to
the Corporation shall be considered employment by the Corporation and
(ii) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an Employee” or similar phrases shall
mean the last day actually worked (as determined by the Corporation), and shall
not include any notice period or any period of severance or separation pay or
pay continuation (whether required by law or custom or otherwise provided)
following the last day actually worked. If the Award is assumed or a new award
is substituted therefor in any corporate reorganization (including, but not
limited to, any transaction of the type referred to in Section 424(a) of the
Code), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.

 

9